Citation Nr: 9917538	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  93-17 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury, bilateral hearing loss and tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to April 
1985.  In an August 1991 rating action the Department of 
Veterans Affairs (VA) Regional Office, Newark, New Jersey, 
denied entitlement to service connection for residuals of 
neck and low back injuries, bilateral hearing loss and 
tinnitus.  The veteran appealed from those decisions.  In 
August 1993 the veteran testified at a hearing before a 
member of the Board of Veterans' Appeals (Board) sitting at 
the regional office.  The case was before the Board in August 
1995 when it was remanded for further development.  In a 
December 1998 rating action service connection was granted 
for a chronic low back strain, rated 10 percent disabling.  
The denials of service connection for a chronic cervical 
spine disability, bilateral hearing loss and tinnitus were 
confirmed and continued.  The case is again before the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office to the extent possible.

2.  The veteran was seen during service, in August 1981 with 
a complaint of cervical pain dating back to an automobile 
accident prior to entering military service.  There was no 
further reference to a cervical spine condition during the 
remainder of the veteran's military service including the 
report of his physical examination for separation from 
service.  

3.  A chronic cervical spine has not been medically 
demonstrated subsequent to the veteran's separation from 
military service.

4.  A hearing loss or tinnitus were not demonstrated during 
the veteran's active military service.  A hearing loss or 
tinnitus have not been medically demonstrated subsequent to 
service. 


CONCLUSION OF LAW

The veteran does not have a chronic cervical spine 
disability, hearing loss or tinnitus that was incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.303(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts regarding the 
claims have been properly developed to the extent possible.  
In this regard, pursuant to the August 1995 remand by the 
Board the regional office obtained additional VA outpatient 
treatment records of the veteran dated in 1991 and afforded 
the veteran an orthopedic examination in August 1998.  The 
veteran's active military service was also verified.  
Although the regional office attempted to obtain a copy of a 
line-of-duty investigation report regarding the veteran's 
claimed automobile accident in the summer of 1982, the 
regional office was advised by the service department that 
the report could not be located.  Accordingly, the Board will 
base its decision on the evidence of record.

I.  The Claim for Service Connection for Residuals of a Neck 
Injury.

The veteran's service medical records reflect that when he 
was examined in December 1980 for entry into service there 
was no reference to a cervical spine disability.  The veteran 
was seen during service, in August 1981 with a complaint of 
chronic cervical pain dating back to an old automobile 
accident that occurred prior to entering boot camp.  It was 
indicated that there had been a recent increase in pain, 
especially with certain neck and shoulder movements.  He 
denied having any numbness or paresthesia.  The physical 
examination was essentially negative.  An assessment was made 
of probable old chronic strain.

The veteran's service medical records, including the report 
of his physical examination for separation from service in 
March 1985 reflect no further reference to a cervical spine 
problem.  On the medical examination report in March 1985 
clinical evaluation of the neck and spine was reported to be 
normal.

The veteran's initial claim for VA disability benefits was 
submitted in February 1991.  Among other things, he referred 
to a back injury sustained in May 1982.

The veteran was afforded a VA general medical examination in 
June 1991.  He reported having had a back injury during 
service.  He complained of back spasms and pain of the upper 
and lower back.  On examination it was indicated that there 
was good cervical mobility.  It was indicated that the 
physical examination was grossly normal.  X-ray study of the 
thoracic and lumbosacral spine showed no abnormality. 

The veteran was also afforded a VA orthopedic examination in 
June 1991.  He stated he had sustained a back injury in 
service.  Various findings were recorded on physical 
examination, primarily involving the lumbar spine.  A 
diagnosis was made of injury of the upper and lower back in 
service, healed without complication or sequelae.

Statements by former service associates of the of the veteran 
dated in April 1992 reflect that in August 1982 the veteran 
had been involved in an automobile accident at the Brooklyn 
Naval Shipyard and had thereafter complained of problems 
including back problems.

During the course of the August 1993 hearing on appeal, the 
veteran indicated that he had been involved in an automobile 
accident at the Brooklyn Naval Shipyard in 1982 and had 
struck the windshield and steering wheel.  He had had 
abrasions on his forehead and been sent back to duty.  He 
currently had constant pain in the low back that was not as 
bad as the pain in the upper back and around his neck. 

The veteran was afforded a VA orthopedic examination in 
February 1998.  He indicated that in September 1981 during 
training he had fallen while running and injured his midback.  
He reported occasional back pain and stiffness.  On 
examination of the cervical spine there was no paraspinal 
muscle spasm noted.  There was no tenderness on palpation.  
There was a full range of motion with minimum pain from 
beginning to end.  There was minimum tenderness to palpation 
of the paraspinal muscle area and the thoracic spine.  The 
lumbosacral spine had a full range of motion.  The only 
diagnosis was post-traumatic arthritis of the lumbosacral 
spine.  The examiner later expressed the opinion that the 
veteran's chronic low back pain resulted from his military 
service.  As indicated previously, in a December 1998 rating 
action service connection was granted for a low back 
disability, rated 10 percent disabling.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from early 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The veteran's service medical records reflect that he was 
seen during service, in August 1981, with a complaint of 
cervical pain dating back to an old automobile accident that 
occurred prior to entering boot camp.  He reported that there 
had been a recent increase in pain, especially with certain 
neck and shoulder movements; however, the examination was 
essentially negative.  An assessment was made of pain from an 
old chronic strain.  There was no further reference to a 
cervical spine problem during the remainder of the veteran's 
service medical records, including the report of his physical 
examination for separation from service in March 1985.  
Clinical evaluation of the neck and spine was reported to be 
normal on the medical examination report.

The veteran was examined by the VA in June 1991 and again in 
February 1998 when a cervical spine disability was not 
demonstrated.  On the February 1998 examination there was no 
paraspinal muscle spasm noted and no tenderness on palpation.  
There was a full range of motion of the cervical spine 
although minimum pain was reported with motion.  The only 
diagnosis made on the February 1998 examination was post-
traumatic arthritis of the lumbosacral spine.  Since a 
current, chronic cervical spine disability has not been 
medically demonstrated, there is no evidentiary basis which 
would warrant service connection for the claimed disorder.  
Although the word "chronic" is used to describe the veteran's 
complaint of cervical pain in service, as indicated under 
38 C.F.R. § 3.303(b).  The use of that word alone does not 
establish the presence of a chronic disability.  Further, it 
was indicated at that time that the pain related to an injury 
that had occurred prior to the veteran entering the military 
service.  There was no increase in severity of that condition 
during service and, as discussed previously, the evidence 
does not reflect the current presence of a chronic cervical 
spine disability.  Accordingly, favorable action in 
connection with the veteran's claim for service connection 
for a chronic cervical spine disability is not warranted.

II.  The Claim for Service Connection for Bilateral
Hearing Loss and Tinnitus.

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1,00, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The veteran's service medical records, including the report 
of his physical examination for separation from service in 
March 1985, do not reflect any complaints or findings 
regarding a hearing loss or tinnitus.  The veteran was 
afforded several audiological examinations during service 
including an audiological examination when he was examined 
for separation from service and none of the examinations 
reflect a hearing loss for VA purposes.  Further, the veteran 
was afforded a VA audiological examination in June 1991 and 
it was indicated that the hearing in his right and left ears 
was within normal limits.  Tinnitus was not demonstrated.  He 
was again afforded a VA audiological examination in December 
1991 and a hearing loss for VA purposes again was not 
demonstrated.  The veteran has maintained that he was 
subjected to acoustic trauma during service, including while 
serving as a member of a 5-inch gun mount aboard ship and 
that the acoustic trauma resulted in a hearing loss and 
tinnitus.  The April 1982 statements by his former service 
associates also indicate that he began complaining of a 
hearing loss and ringing in his ear during service.  However, 
since a hearing loss or tinnitus has not been currently 
medically demonstrated, there is no basis to grant service 
connection for those claimed disorders.  38 U.S.C.A. § 1131.

The Board has carefully reviewed the entire record in this 
case, including the testimony presented by the veteran at the 
August 1993 hearing on appeal; however, the Board does not 
find the evidence to be so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for residuals of a neck 
injury, bilateral hearing loss and tinnitus is not 
established.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





 



